Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-4 and 6-29 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. Claims 5 and 30 are cancelled.

Allowable Subject Matter
1.	Amended claims 1-4 and 6-29 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: receiving at an analysis engine events relating to a monitored network, analyzing the received events to identify at least one event that meets a case creation condition and, in response, creating a case in an experience database, the case being populated with data of the identified at least one event; assigning a threat score to the created case based on the event data; matching at least one further event to the created case and populating the case with data of the at least one further event, the threat score assigned to that case being updated in response; and in response to the threat score for one of the cases meeting a significance condition, rendering that case accessible via a case interface. Generate, based on the at least one first event, a first natural language description of: a first potentially suspicious network traffic or endpoint activity indicated by the at least one first event, or the first tactic or technique to which the at least one first event has been matched; Generate, based on the at least one second event, a second natural language description of: a second potentially suspicious network traffic or endpoint activity indicated by the at least one second event, or the second tactic or technique based on which the at least one second event has been matched to the case; based on matching the at least one second event to the case, cause an alert to be generated at a graphical user interface associated with the computer system, to alert a user to the potential occurrence of the known form of cyberattack specified in the case, and render the case accessible via the graphical user interface, including rendering the first natural language description and the second natural language description.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 17 and 26 mutatis mutandis. Claims 5 and 30 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BADRINARAYANAN /P'Examiner, Art Unit 2496.